Exhibit 10.2

 

CONFIDENTIAL

 

SECOND AMENDMENT TO

TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT

between

BETWEEN HOSPIRA WORLDWIDE, INC.

and

THERAVANCE BIOPHARMA ANTIBIOTICS, INC.

 

This Second Amendment to the Technology Transfer and Supply Agreement
(“2nd Amendment”) is made and effective as of 17th day of October, 2014 (“
Amendment Effective Date”), by and between Hospira Worldwide, Inc., (“Hospira”),
and Theravance Biopharma Antibiotics, Inc. (“Theravance”) each herein referred
to individually as a “Party” and collectively as the “Parties.”  Capitalized
terms used in this 2nd Amendment that are not otherwise defined herein shall
have the meanings ascribed to such terms in the Agreement (as defined herein).

 

RECITALS

 

WHEREAS, by virtue of a Consent to Assignment dated October 25, 2013 and
effective June 2, 2014, Hospira and Theravance are Parties to that certain
Technology Transfer and Supply Agreement dated as of May 22, 2012 (the
“Agreement”); and

 

WHEREAS, by amendment dated as of May 16, 2013 the Parties included under the
terms of the Agreement a second presentation of the VIBATIV® pharmaceutical
product (“Product”); and

 

WHEREAS, the Parties now desire further to amend the Agreement under the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this 2nd Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree that
the Agreement is amended as follows:

 

Amendment

 

1)                         Section 1.31.  Section 1.31, defining the term
“Territory” is hereby replaced in its entirety with the following new
definition:

 

“1.31      “Territory” means:  (i) the United States of America, including the
District of Columbia, the Commonwealth of Puerto Rico, all territories and
possessions of the United States of America, United States military bases, and
any other location over which the FDA has jurisdiction to regulate medicinal
products intended for human use; (ii) Canada; (iii) the European Union (“EU 28”)
and any other countries that are later admitted to the European Union by
acceding to the treaties of the European Union; and (iv) the following countries
of the Middle East region [***].”

 

Second Amendment to Technology Transfer and Supply Agreement

Page 1 of 3

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Effect of Amendment

 

2)             In accordance with Section 3.3(b) of the Agreement, Hospira will
determine the preparatory work that may be required to provide Theravance with
necessary additional technical/developmental and regulatory support, which may
include, for example, regulatory support for Theravance’s supplemental
regulatory filings, packaging and product development, labeling, and relevant
Regulatory Authority inspections.  Hospira shall then provide Theravance with a
proposal with cost estimates for such regulatory support work, based on a [***]
rate of [***]. If Theravance approves the project and the costs, the parties
will implement the project as an executed supplemental project change order in
accordance with the Change Control provisions of the Quality Agreement, and
Hospira shall perform such agreed-upon new regulatory support work according to
the executed supplemental project change order.

 

3)             In accordance with Section 7.3(c) of the Agreement, Hospira will
cooperate with any Regulatory Authority of any country listed in
Section 1.31(iv) of the Agreement and will allow such Regulatory Authority to
conduct any PAI inspection of the Facility related to the manufacture of the
Product, which the Regulatory Authority may require.  In such case, Hospira
shall be entitled to charge a fee of [***], which fee shall include all PAI
preparation activities and support of the audit.

 

Miscellaneous

 

4)                         If any of the activities foreseen by this
2nd Amendment are to be performed on behalf of Theravance by a Third Party,
Theravance will ensure that such Third Party agrees in writing to be bound by
the terms and conditions of Article 9 of the Agreement.

 

5)                         Except as expressly amended herein, all other terms
and conditions of the Agreement shall remain in full force and effect, and
enforceable in accordance with its terms.  Capitalized terms used herein and not
otherwise defined shall have the meaning given them in the Agreement. The terms
and conditions of this 2nd Amendment are hereby incorporated into and made a
part of the Agreement.

 

6)                         This 2nd Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.  The parties may sign and deliver this
2nd Amendment by facsimile or sent by electronic mail in portable document
format (PDF) and a reproduction of this 2nd Amendment made by facsimile or PDF
will have the same effect as a signed and delivered original version.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

 

Second Amendment to Technology Transfer and Supply Agreement

Page 2 of 3

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties intending to be bound by the terms and
conditions hereof have caused this 2nd Amendment to be signed by their duly
authorised representatives as of the date first above written.

 

HOSPIRA WORLDWIDE, INC.

 

THERAVANCE BIOPHARMA, ANTIBIOTICS, INC.

 

 

 

 

 

 

 By:

/s/ Kevin Orfan

 

By:

/s/ Junning Lee

 

(Signature)

 

 

(Signature)

 

 

 

 

 

 Name:

Kevin Orfan

 

Name:

Junning Lee

 

 

 

 

 

 Title:

Vice President
One 2 One Contract Manufacturing
Services

 

Title:

Senior Vice President, Technical
Operations

 

Second Amendment to Technology Transfer and Supply Agreement

Page  3 of 3

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------